Citation Nr: 1439499	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  09-42 444	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether the request for a waiver of the recovery of overpayment of VA disability compensation in the amount of $3,789 was timely.

2.  Entitlement to a waiver of the recovery of overpayment of VA disability compensation in the amount of $3,789.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to October 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2004 decision of the Department of Veterans Affairs (VA) Debt Management Center in St. Paul, Minnesota on the basis that the request for waiver was not made within 180 days from the date of notification of the indebtedness. The Veteran appealed the determination and the Regional Office (RO) in San Diego issued a Statement of the Case (SOC) continuing the denial.  The Veteran perfected an appeal to the Board. 

The issue of waiver of the recovery of overpayment of VA disability compensation in the amount of $3,789 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran was incarcerated from approximately March 2004 to June 2014 for a felony conviction.
 
2. In May 2004, VA received notification of the incarceration through the VA Office of Inspector General and proposed to reduce the benefits to the 10 percent rate on the 61st day of incarceration following conviction. 

3. In October 2004, VA reduced disability compensation benefits effective May 16, 2004, which resulted in creation of an overpayment of $3,789.00.
 
4. In October 2004, VA sent notice to the last mailing address provided for the Veteran that an overpayment in the amount of $3,789.00 had been created.
 
5. May 2004 notice of the proposed reduction and October 2004 notice of the indebtedness were both returned to VA indicating the address was outdated; indeed, VA was on notice that the Veteran was incarcerated and no longer at her last known residence. 

6.  In October 2004, VA received notification of the specific address of the Veteran's incarceration through the government/prison matching program; VA contacted the Veteran through this address regarding an unrelated matter, but did not send notice of the overpayment at that time.

7.  In April 2005, VA received notification that the Veteran had changed facilities and the updated address was provided; the claims folder does not contain any notice sent to the Veteran regarding the overpayment.

8.  There are numerous letters from the Veteran in the claims folder dated throughout 2005 where she attempts to notify the VA of her current address and seek clarity on what is happening with her disability benefits; the letters make clear the Veteran was unaware of the $3,789 indebtedness.

9.  The Veteran claims she first received notice of the overpayment in December 2005 and she filed for a waiver immediately thereafter in January 2006.

10.  As a result of an error by VA or due to other circumstances beyond the Veteran's control, the Veteran did not receive the October 2004 notice of indebtedness or there was a delay in the receipt of such notice.






CONCLUSION OF LAW

The request for waiver of recovery of an overpayment of VA disability benefits in the amount of $3,789.00 was timely. 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§ 1.963 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VA has duties to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VA's duty to assist and notify, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code. Furthermore, because the Board is granting the appeal, to the extent that it finds that the Veteran has submitted a timely request for a waiver of overpayment, and is remanding the issue for consideration on the merits, the Board finds a discussion of any due process concerns, if present, in connection with the appeal for a waiver is not necessary at this time. See 38 C.F.R. § 3.103.

Waiver of Overpayment

Recovery of overpayments shall be waived if there is no indication of fraud, misrepresentation, or bad faith on part of the person having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience. 38 U.S.C.A. § 5302(a), (c); 38 C.F.R. § 1.963. A request for waiver of indebtedness must be made within 180 days following the date of a notice of indebtedness, for notices issued on or after April 1, 1983. The 180 day period may be extended if the individual requesting waiver demonstrated to the Chairperson of the Committee that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding). If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness. 38 U.S.C.A. § 5302(a), (c); 38 C.F.R. § 1.963. 

VA regulations provide that "notice" means written notice sent to a claimant or payee at the latest address of record. 38 C.F.R. § 3.1(q). In the absence of clear and convincing evidence to the contrary, the law presumes regularity of the administrative process. Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. at 309 (1992). A statement from the claimant that he/she did not receive applicable notice is not enough to rebut the presumption. YT v. Brown, 9 Vet. App. 195, 199 (1996).

In this case, the AOJ denied the request for waiver of overpayment solely on the basis that that the request was not received within 180 days from the date of notification of the indebtedness. The Veteran contends that she did not receive the October 2004 notice advising her of the indebtedness (i.e., overpayment) in the amount of $3,789, including the right to waiver of the indebtedness, because she was incarcerated at the time.  The Veteran was incarcerated from approximately March 2004 to June 2014.

Rather, she noticed her benefits were reduced, and she received paperwork regarding an unrelated matter (i.e., apportionment for her daughter).  Consequently, she attempted to seek clarity with what was happening with her payments several times throughout 2005.  She claims she did not receive notice specifically regarding the overpayment until December 2005, and she immediately filed for a waiver in January 2006.  

After review of all the evidence of record, the Board finds that a timely request for waiver of the recovery of the overpayment of VA disability compensation in the amount of $3,789.00 was made. The October 2004 notice sent to the Veteran was mailed to her last mailing address, and the notice was not surprisingly returned to the VA as undeliverable.  At that time, the VA already had knowledge that the Veteran was incarcerated and, therefore, was no longer residing at her last known address.  The claims folder contains notice from the prison/government matching program of the specific correctional facility, with address, where the Veteran was located.  Despite this notice, the VA did not re-send correspondence to the Veteran to alert her of the indebtedness of $3,789.

The Veteran did receive notice of an unrelated matter and she wrote the VA several times throughout 2005.  These several correspondences make clear that the Veteran was completely unaware and confused as to why her disability benefits were reduced.  The Veteran claims she received notice of the indebtedness in December 2005. The claims folder does not actually have evidence of when notice was re-sent, if ever, or was received, if ever.  In any case, the Veteran's claim for a waiver was received by VA in January 2006.

In short, VA had actual knowledge that the Veteran no longer lived at the last mailing address provided for the Veteran and resided elsewhere when it mailed the October 2004 notice of the indebtedness to the Veteran. The evidence does not show that notice of the indebtedness, including the right to request waiver, was sent to the Veteran at the correctional facility.  She claims she received notice in December 2005.  The Board has no reason to doubt the Veteran's statement.  Indeed, her many letters sent to the VA prior to December 2005 questioning her benefits lend support that she did not have any idea her benefits were being withheld to pay off the debt.  Her claim for a waiver, sent in January 2006, would be timely if considered in light of the time in which she claims she actually received notice of the indebtedness.  

For these reasons, the Board finds that the Veteran did not receive the October 2004 notice of indebtedness or there was a significant delay in receipt of the notice due to an error by VA and/or due to other circumstances beyond the Veteran's control; therefore, the January 2006 request for waiver of recovery of overpayment in the amount of $3,789.00 was timely. 38 U.S.C.A. § 5302(a), (c); 38 C.F.R. § 1.963.


ORDER

The appeal regarding the timeliness of the request for a waiver of the recovery of an overpayment for VA disability compensation in the amount of $3,789.00 is granted.


REMAND

In light of the grant here finding the Veteran's request for a waiver of overpayment timely, the AOJ must now adjudicate the merits of the appeal, specifically whether there was fraud, misrepresentation of a material fact, bad faith, or a lack of good faith on the part of the Veteran, and whether recovery of the indebtedness would be against equity and good conscience.

 Accordingly, the issue of waiver of the recovery of overpayment of VA disability compensation in the amount of $3,789.00 is REMANDED for the following actions:
 
1. Ensure that the Veteran and her representative have received a copy of all notices relevant to the reduction of VA compensation benefits, the overpayment debt, and the request for a waiver.

2. Adjudicate the merits of the appeal, i.e., determine whether there was fraud, misrepresentation of a material fact, bad faith, or a lack of good faith on the part of the Veteran, and whether recovery of the indebtedness in the amount of $3,789.00, would be against equity and good conscience. 

3. If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case with an appropriate period of time for response by the Veteran and her representative. Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


